Title: C. W. F. Dumas’ Address to the City of Schiedam, 8 May 1782
From: Dumas, Charles William Frederic
To: Adams, John




8 Mai 1782


Message verbal, fait de la part de Mr. Adams au Secretaire de la Ville de Schiedam, le 8 May 1782, par Mr. Dumas.
La diversité de sentimens qui a lieu dans cette république, par rapport aux circonstances où elle se trouve relativement aux Etats-Unis d’Amérique, ayant paru à Mr. Adams pouvoir facilement attirer quelque embarras à Mrs. les Négociants de Schiedam, s’il faisoit usage de leur obligeante Invitation; Il a cru ne pouvoir mieux prouver l’égard et l’affection toute particuliere qu’il a pour ces Messieurs, qu’en s’excusant de profiter de cet effet de leur politesse. Il m’a donc chargé, Monsieur, de vous assurer de son extrême sensibilité, pour l’honneur et l’amitié qu’ils ont témoignée en sa personne à son Souverain, et de son attention, non seulement à en faire mention dans ses premieres Dépeches au Congrès, mais aussi à montrer dans toutes les occasions, combien il est disposé à réciproquer cette cordiale civilité, par tout l’appui en son pouvoir.
